DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/03/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al (2009/0073733) (hereinafter “Balakrishnan”).
Regarding claim 1, Balakrishnan discloses a method ([0034]) of operating a switching power converter (control of 100, fig.1), the method comprising: operating the switching power converter such that a charge control switch (S1, fig 1A) has a conduction time ([0034]) in each switching cycle (switching cycle, se fig.1B); making adjustments to the conduction time ([0042]), the adjustments dominated by voltage-mode control ([0043]) when the switching power converter is in a first operational state ([0042]), and the adjustments dominated by .
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Advanced Secondary Side LLC Resonant Converter Controller with Synchronous, Fairchild Semiconductor Product Description Publication No. FAN7688. 
Regarding claim 1, Fairchild discloses a method (fig. 55, pages 17, 18) of operating a switching power converter (converter see fig.55), the method comprising: operating the switching power converter such that a charge control switch (charge current control, page 17) has a conduction time (see fig. 58) in each switching cycle (see timing diagram of fig.58); making adjustments to the conduction time (see timing diagram of fig.60), the adjustments dominated by voltage-mode control (hybrid control, page 18) when the switching power converter is in a first operational state (PWM, fig.60), and the adjustments dominated by current-mode control (current control, page 17) when the switching power converter is in a second operational state (PFM, fig.58) distinct from the first operational state (see figs.58, 60).
Regarding claim 9, Fairchild discloses the method of claim 1 wherein operating the switching power converter further comprises operating an inductor-inductor-capacitor (LLC) resonant converter (LLC converter see fig.55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (2009/0073733).
Regarding claim 2, Balakrishnan discloses the method of claim 1 wherein the first operational state is providing a first output current ([0034]), and wherein the second operational state is a second output current ([0034]), however does not disclose the second output current higher than the first output current. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second output current higher than the first output current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the converter of Balakrishnan to include the second output current higher than the first output current to provide the advantage of increasing efficient operation of the switching power converter.
Regarding claim 3, Balakrishnan discloses the method of claim 1 wherein the first operational state ([0042]) is providing a first power level ([0057]), and wherein the second operational state ([0042]) is a second a second power level ([0057]), however Balakrishnan does not disclose the second power level higher than the first power level. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second power level higher than the first power level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. .
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Advanced Secondary Side LLC Resonant Converter Controller with Synchronous, Fairchild Semiconductor Product Description Publication No. FAN7688 in view of Darmawaskita et al (9,312,844) (hereinafter “Darmawaskita”). 
Regarding claim 4, Fairchild discloses the method of claim 1 wherein making adjustments to the conduction time further comprises: creating a ramp signal (signal CT, see fig. 59) with a slope (slope of CT, fig. 59), and wherein increasing slope increases contribution of the voltage-mode control (slope increases, see fig. 59); Page 2 of 8Appl. No. 16/839,185Amdt. dated February 15, 2021creating a hybrid signal (signal                                 
                                    
                                        
                                            V
                                        
                                        
                                            S
                                            A
                                            W
                                        
                                    
                                
                            , fig.55) by combining the ramp signal (CT, fig.55) and a signal indicative of primary current (                                
                                    
                                        
                                            V
                                        
                                        
                                            I
                                            C
                                            S
                                        
                                    
                                
                            , fig.55), and wherein decreasing amplitude of the signal indicative of primary current decreases contribution of the current-mode control (decrease in primary current, see fig.59); and setting the conduction time in each switching cycle based on the hybrid signal (signal                                 
                                    
                                        
                                            V
                                        
                                        
                                            S
                                            A
                                            W
                                        
                                    
                                
                             the conduction time with digital OSC, figs.55, 59), Fairchild does not disclose the slope proportional to an output voltage error. 
Darmawaskita teaches the slope signal (158, fig.1) proportional to an output voltage error (signal from 116, fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator of Fairchild to 
Regarding claim 5, Fairchild discloses the method of claim 1 wherein making adjustments to the conduction time further comprises: creating a ramp signal (signal VCT, fig.55) with a slope (slop of VCT, see fig.58), and wherein decreasing slope decreases contribution of the voltage- mode control (slope decrease as shown in fig.59); creating a hybrid signal (                                
                                    
                                        
                                            V
                                        
                                        
                                            S
                                            A
                                            W
                                        
                                    
                                
                             fig.55) by combining the ramp signal and a signal indicative of primary current (                                
                                    
                                        
                                            V
                                        
                                        
                                            I
                                            C
                                            S
                                        
                                    
                                
                            , fig 55), and wherein increasing amplitude of the signal indicative of primary current increases contribution of the current-mode control (increase in primary current increases charge time, see fig. 58); and setting the conduction time in each switching cycle based on the hybrid signal (signal                                 
                                    
                                        
                                            V
                                        
                                        
                                            S
                                            A
                                            W
                                        
                                    
                                
                             the conduction time with digital OSC, figs.55, 59), Fairchild does not disclose the slope proportional to an output voltage error.
Darmawaskita teaches the slope signal (158, fig.1) proportional to an output voltage error (signal from 116, fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator of Fairchild to include the control means of Darmawaskita to provide the advantage of improving stability and reduce loss in the switching power supply.
Regarding claim 6, Fairchild discloses the method of claim 1 wherein making adjustments to the conduction time further comprises: creating a ramp signal (VCT, fig.55) with a slope (slope of VCT, see fig.59); creating a hybrid signal (                                
                                    
                                        
                                            V
                                        
                                        
                                            S
                                            A
                                            W
                                        
                                    
                                
                            , fig.55) by combining the ramp signal and a signal indicative of primary current (                                
                                    
                                        
                                            V
                                        
                                        
                                            I
                                            C
                                            S
                                        
                                    
                                
                            , fig.55); and setting the conduction time in                                 
                                    
                                        
                                            V
                                        
                                        
                                            S
                                            A
                                            W
                                        
                                    
                                
                            the conduction time with digital OSC, figs.55, 59), Fairchild does not disclose the slope proportional to an output voltage error. 
Darmawaskita teaches the slope signal (158, fig.1) proportional to an output voltage error (signal from 116, fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator of Fairchild to include the control means of Darmawaskita to provide the advantage of improving stability and reduce loss in the switching power supply.
Regarding claim 7, Fairchild and Darmawaskita disclose the method of claim 6 wherein setting the conduction time in each switching cycle further comprises ending a conduction mode (Fairchild conduction time PROUT1, see fig.59) of the charge control switch when a magnitude of the hybrid signal (Fairchild                                 
                                    
                                        
                                            V
                                        
                                        
                                            S
                                            A
                                            W
                                        
                                    
                                
                            , fig. 59) crosses a predetermined threshold (Fairchild                                 
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            O
                                            M
                                            P
                                        
                                    
                                
                            , fig.59).
Regarding claim 8, Fairchild and Darmawaskita disclose the method of claim 7Page 3 of 8Appl. No. 16/839,185 Amdt. dated February 15, 2021wherein ending the conduction mode further comprises ending the conduction mode of a high-side switch (Fairchild Q1, fig.55, conduction time PROUT1, fig.59), the ending of the conduction mode defines an on time (Fairchild conduction time PROUT1, fig.59); and the method further comprises, after ending the conduction mode of the high- side switch, making a low-side switch (Fairchild Q2, fig.55) conductive for the on time (Fairchild Q2, fig.55, conduction time PROUT2, fig.59).
Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (6,518,738) in view of Kudo JP (2005-269807). 
Regarding claim 10, Wang discloses a primary-side controller (24, 218, 250, 260, 262, fig.4, forward regulator col 3, lines 3-5) for a switching power converter (col 3, lines 3-5) comprising: a first gate terminal (terminal coupled to 10, fig.4), a current sense terminal (col 4, line 28), and a voltage feedback terminal (terminal between coupled to 20, fig.4); a cycle control logic (260, 262, fig.4) defining a first gate output (signal output from 260, fig.4) and a trigger input (signal from 218, fig.4), the first gate output coupled to the first gate terminal (gate of 10, fig.4), the cycle control logic configured to de-assert the first gate output based on assertion of the trigger input (signal of from 218 coupled to 260, reset, fig.4); an on-time control logic (24, 218, 260, fig.4) coupled to the trigger input (signal from 218, fig.4), the current sense terminal (signal from 256, fig.4) and the voltage feedback terminal (signal from 20, fig.4), the on-time control logic (24, 218, 260, fig.4) configured to: create a voltage error signal (signal from 24, fig.4) based on a signal indicative of output voltage sensed on the voltage feedback terminal (signal from 20) signal from 20, fig.4); create a hybrid signal (signal from 250, fig.4) by combining the error ramp signal (signal from 24) and a signal indicative of current (signal from 252) in a primary winding sensed on the current sense terminal (col 3, lines 3-5); and assert the trigger input of the cycle control logic when a magnitude of the hybrid signal (magnitude of signal from 250, fig.4) crosses a predetermined threshold (signal compared to signal from 250 at 218, fig.4), however Wang does not disclose create a ramp signal with a slope, the slope proportional to the voltage error signal;  create a hybrid signal by combining the ramp signal and a signal indicative of current in a primary winding. 
Kudo teaches create a ramp signal (signal in fig.3) with a slope (SLP, see fig.3), the slope proportional to the voltage error signal (SLP, see fig.1, 3); create a hybrid signal (CFB, fig.1) by 
Regarding claim 11, Wang and Kudo disclose the primary-side controller of claim 10 wherein the cycle control logic further comprises: Page 4 of 8Appl. No. 16/839,185Amdt. dated February 15, 2021a start control circuit (Wang OSC 262, fig.4) defining a start output (Wang output of 262, fig.4), wherein the start control circuit asserts the start output a switching frequency (Wang signal from 262 set the start of 10, fig.4); and a latch (Wang 260, fig.4) defining a start input (Wang input coupled to 262, fig.4), a stop input (Wang input coupled to 218, fig.4), and a latch output (Wang output of 260, fig.4), the start input coupled to the start output, and the stop input coupled to the trigger input (Wang input of 260 coupled to 218, fig.4), wherein the latch asserts the latch output based on assertion of the start input (Wang signal from 262 set the latch 260, fig.4), and the latch de-asserts the latch output based on assertion of the stop input (Wang signal from 218 reset the latch, see fig.4).
Regarding claim 12, Wang and Kudo disclose the primary-side controller of claim 11 further comprising the start control circuit configured to assert the start output at the switching frequency that is fixed (Wang oscillator, OSC, 262, fig.4).
Regarding claim 13, Wang and Kudo disclose the primary-side controller of claim 11 further comprising the start control circuit(Wang 262, fig.4) is configured to assert the start output at the switching frequency (Wang switching frequency of 262), fig.4) that is variable and based on an asserted time of the latch output (Wang col 4, lines 58-60).
Regarding claim 14, Wang and Kudo disclose the primary-side controller of claim 10 further comprising: a second gate terminal (Kudo gate of M2, fig.2); the cycle control logic defining a second gate output (Wang output from 260, fig.4) coupled to the second gate terminal; wherein the cycle control logic (Wang 260, 262, fig.4) is configured to: assert the first gate terminal, and de-assert the first gate terminal responsive to assertion of the trigger input (Wang signal from 218 reset 260, fig.4); measure an on time of the first gate terminal (Wang set time from 262, fig.4); assert the second gate terminal for the on time (Kudo M2 turn on, see fig.14) .
Regarding claim 15, Wang discloses a switching power converter (col 3, lines 3-5) comprising: a first switch (10, fig.4) associated with a first inductance (12, fig.4); a current sensor associated with the first inductance (232, fig.4); an output voltage node defined by the switching power converter (VOUT, fig.4); Page 5 of 8Appl. No. 16/839,185Amdt. dated February 15, 2021a converter controller (24, 218, 250, 260, 262, fig.4, forward regulator col 3, lines 3-5) comprising: a cycle control logic (260, 262, fig.4) defining a first gate output (signal output from 260, fig.4) coupled to a control input of the first switch (gate of 10, fig.4, and a trigger input (signal from 218, fig.4), the cycle control logic configured to de-assert the control input of the first switch based on assertion of the trigger input (signal of from 218 coupled to 260, reset, fig.4); an on-time control logic (24, 218, 260, fig.4) coupled to the trigger input (signal from 218, fig.4), the current sensor (signal from 256, fig.4), and the output voltage node (VOUT, fig.4), the on-time control logic configured to: create a voltage error signal (signal from 24, fig.4) based on a signal indicative of output voltage (signal from 20, fig.4) sensed from the output voltage node (VOUT, fig.4); create a hybrid signal (signal from 250, fig. 4) by combining the error signal (signal from 24, fig.4) and a signal indicative of current 
Kudo teaches create a ramp signal (signal in fig.3) with a slope (SLP, see fig.3), the slope proportional to the voltage error signal (SLP, see fig.1, 3); create a hybrid signal (CFB, fig.1) by combining the ramp signal and a signal indicative of current sensed from the current sensor (CV, fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator of Wang to include the control means of Kudo to provide the advantage of improving stability and reduce loss in the switching power supply.
Regarding claim 16, Wang and Kudo disclose the switching power converter of claim 15 wherein the cycle control logic further comprises: a start control circuit (Wang 262, fig.4) defining a start output, wherein the start control circuit asserts the start output a switching frequency (Wang col 4, line 52); and a latch (Wang 260, fig.4) defining a start input (Wang input from 262, fig.4), a stop input (Wang input from 218, fig.4), and a latch output (Wang output from 260, fig.4), the start input coupled to the start output, and the stop input coupled to the trigger input, wherein the latch asserts the latch output based on assertion of the start input (Wang signal from 218, resets 260 fig.4), and the latch de-asserts the latch output based on assertion of the stop input (Wang signal from 218, resets 260 fig.4).
Regarding claim 17, Wang and Kudo disclose the switching power converter of claim 16 further comprising the start control circuit configured to assert the start output (Wang 262, fig.4) at the switching frequency that is fixed (Wang col 4, line 52).
Regarding claim 18, Wang and Kudo disclose the switching power converter of claim 16 further comprising the start control circuit (Wang 262, fig.4) is configured to assert the start output at the switching frequency that is variable and based on an asserted time of the latch output (col 4, lines 58-60).
Regarding claim 19, Wang and Kudo disclose the switching power converter of claim 15 further comprising: a primary winding of a transformer (Kudo T1, fig2) that defines the first inductance; a second switch (Kudo M2, fig.2) associated with the primary winding (primary winding of T1, fig.2); the cycle control logic defining a second gate output (Kudo gate control of M2, fig2) coupled to a control input of the second switch (Kudo gate of M2, fig.2; wherein the cycle control logic is configured to: assert the control input of the first switch (Wang 260 assert 10, fig.4), and de-assert the control input of the first switch responsive to assertion of the trigger input (Wang input from 218 reset latch 260, fig.4); measure a conduction time of the first switch (Wang set time from 260, fig.4); and assert the control input of the second switch for the conduction time (Kudo conduction of M2, fig.13).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (6,518,738) in view of Kudo JP (2005-269807) and further in view of Advanced Secondary Side LLC Resonant Converter Controller with Synchronous, Fairchild Semiconductor Product Description Publication No. FAN7688.
Regarding claim 20, Wang and Kudo disclose the switching power converter of claim 19 however they do not disclose wherein the primary winding is arranged as an inductor-inductor-capacitor (LLC) primary.
Fairchild teaches wherein the primary winding is arranged as an inductor-inductor-capacitor (LLC) primary (LLC converter, see fig. 55). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator of Wang to include the converter of Fairchild to provide the advantage of increase output range with improved efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839